Title: To George Washington from William Heath, 12 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison Westpoint Janry 12th 1781
                        
                        I am just honored with yours of this date, I apprehend that every necessary Step is takeing to have the
                            detachment ready to march if it should be called for but fear we shall be rather straitned in obtaining the 1150 rank and
                            file proposed. The Garrison will be extremely weak if that number marches—I leave Lt Colo. Hull with 100 men on the Lines,
                            being apprehensive that a less number will not Check the excursions of the Enemy, The Garrison at King’s ferry will remain
                            compleat, but what remains for the defence of these Posts will be a very Slender Garrison. If the detachment march I shall
                            be carefull to exercise every precaution you are pleased to point out.
                        General Howe never mentioned that any thing had passed between him and your Excellency on the Subject of
                            Command, and as it was his by right, and he appeared desirous to have it, was accordingly appointed, was it not for that,
                            considering the Genius of the Eastern Troops, and fondness for their own officers, I should have thought it more politic,
                            to have Sent General Parsons, for the foregoing reason only. but this is a delicate matter and
                            I touch it with caution. If I had known that any thing had been said upon the subject I should most certainly have
                            enlarged upon it. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
                        
                            W. Heath
                        
                    